Citation Nr: 1509173	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-05 083	)	DATE
	)
	)


THE ISSUE

Whether a September 28, 2012, decision of the Board of the Veterans' Appeals that denied service connection for a psychiatric disorder was based on clear and unmistakable error (CUE).


ATTORNEY FOR THE BOARD

N. Snyder, Counsel












INTRODUCTION

The moving party had active service from June 1964 to May 1968.  

This matter is before the Board of Veterans' Appeals (Board) on the motion of the Veteran in which he alleges clear and unmistakable error in a September 2012 Board decision.  


FINDING OF FACT

The September 2012 Board decision was vacated by an April 2013 United States Court of Appeals for Veterans Claims (Court) order.


CONCLUSION OF LAW

The Board does not have jurisdiction to revise the September 2012 decision of the Board that denied service connection for a psychiatric disorder.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1400-20.1407 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

The moving party is alleging CUE in a September 2012 Board decision that denied service connection for a psychiatric disorder.  However, in an April 2013 Order, the Court granted a joint motion of the parties to vacate the Board's decision and remand the matter to the Board for action in compliance with the terms of the joint motion.  As a result of the Court's order, the September 2012 Board decision is no longer valid and does not exist for purposes of alleging CUE.  Therefore, this motion must be dismissed.


ORDER

The motion is dismissed.  



                       ____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



